Exhibit 10.4

Initial Usage Date: 9/25/17

[Three-year Graded Vesting]

 



PERCEPTRON, INC.

FIRST AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR TEAM MEMBERS

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of _________, 20__ (the “Grant Date”), between Perceptron, Inc., a
Michigan corporation (hereinafter called the “Corporation”), and
__________________, hereinafter referred to as the “Grantee.” Capitalized terms
not otherwise defined herein shall have the same meanings as in the Perceptron,
Inc. First Amended and Restated 2004 Stock Incentive Plan, as may be amended
from time to time (the terms of which are hereby incorporated by reference and
made a part of this Award Agreement) (the “Plan”).

 

1.       Grant of the Restricted Stock Units. Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Award Agreement, the Corporation hereby grants to the Grantee [INSERT NUMBER OF
UNITS] restricted stock units (hereinafter called the “Restricted Stock Units”).
The Restricted Stock Units shall vest and become nonforfeitable in accordance
with Section 2 hereof. In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan, whether explicitly or implicitly,
permits such variations.

 

2.       Restriction Period.

 

(a) The Restricted Stock Units subject to this Award Agreement are restricted
from transfer until the restrictions lapse. Subject to the Grantee’s termination
of employment or services with the Corporation or a Subsidiary, as described in
Section 3, below, the Restricted Stock Units subject to this Award Agreement
shall vest in tranches as follow: 33-1/3% on the first anniversary of the Grant
Date, 33-1/3% on the second anniversary of the Grant Date and 33-1/3% on the
third anniversary of the Grant Date (individually, or in the aggregate, a
“Restriction Period”). Upon the lapse of the restrictions and subject to the tax
withholding requirements described in Section 23 below, each vested Restricted
Stock Unit shall be settled in the form of one share of the Corporation’s Common
Stock.

 

(b) Notwithstanding the provisions of Section 2(a), the Restricted Stock Units
subject to this Award Agreement shall become 100% vested and nonforfeitable and
all restrictions shall lapse, subject to the tax withholding requirements
described below upon the earliest to occur of either of the following:

 

(i) In the event that a successor corporation (or the parent or a subsidiary
thereof or the parent of the Corporation following a reverse triangular merger)
refuses to assume or substitute for the Restricted Stock Units; and

 

(ii) If the Grantee’s employment or service is terminated without “Cause” or, if
the Grantee is a party to a written severance agreement with the Corporation or
a Subsidiary, by the Grantee for “Good Reason” (as defined in such agreement as
in effect from time to time), which termination occurs in connection with or
after the occurrence of a Change in Control, but not more than three years
thereafter.

 



 
 

 

(iii) For purposes of this Section 2(b), “Cause” means (A) if the Grantee is a
party to a written severance agreement with the Corporation or a Subsidiary,
“Cause” as defined in such agreement, as in effect from time to time, and (B) in
all other cases, (i) personal dishonesty in connection with the performance of
services for the Corporation, (ii) willful misconduct in connection with the
performance of services for the Corporation, (iii) conviction for violation of
any law involving imprisonment that interferes with performance of duties or
moral turpitude, (iv) repeated and intentional failure to perform stated duties,
after written notice is delivered identifying the failure, and it is not cured
within 10 days following receipt of such notice, (v) breach of a fiduciary duty
to the Corporation, or (vi) breach of the Proprietary Information and Invention
Agreement or, to the extent executed by the Grantee, the Perceptron Executive
Agreement Not to Compete.

 

3.       Termination. Except as described in Section 2, if the Grantee’s
employment or services are terminated for any reason, the Grantee’s right to the
Restricted Stock Units subject to this Award Agreement and still subject to a
Restriction Period automatically shall terminate and be forfeited by the
Grantee. The Committee retains the right to accelerate or waive restrictions on
the Restricted Stock Units covered by this Award Agreement.

 

4.       Securities Laws. The Corporation may require the Grantee to make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Award Agreement. Anything to the contrary herein
notwithstanding, the granting of the Restricted Stock Units hereunder and the
Corporation’s issuance of any Common Stock upon vesting of such Restricted Stock
Units shall be subject to such compliance with federal and state laws, rules and
regulations applying to the authorization, issuance or sale of securities, and
applicable stock exchange requirements, as the Corporation deems necessary or
advisable.

 

5.       Transferability. This Award and the Restricted Stock Units subject to
this Award may not, at any time, be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with the provisions of this
Award Agreement and the terms of the Plan.

 

6.       Disputes. As a condition of the granting of the Restricted Stock Units
granted hereby, the Grantee and the Grantee’s successors and assigns agree that
any dispute or disagreement which shall arise under or as a result of this Award
Agreement shall be determined by the Committee in its sole discretion and
judgment and that any such determination and any interpretation by the Committee
of the terms of this Award Agreement shall be final and shall be binding and
conclusive for all purposes.

 

7.       Adjustments. In the event of any stock dividend, subdivision or
combination of shares, reclassification, or similar transaction affecting the
shares covered by this Award, determined by the Committee to be covered by this
Section 7, a proposed dissolution or liquidation of the Corporation, a merger of
the Corporation with or into another corporation where the Corporation is not
the surviving corporation, but its stock is exchanged for the stock of the
parent Corporation of the other party to the merger, the sale of substantially
all of the assets of the Corporation, the reorganization of the Corporation or
other similar transaction determined by the Committee to be covered by this
Section 7, a proposed spin-off or a transfer by the Corporation of a portion of
its assets resulting in the employment of the Grantee by the spin-off entity or
the entity acquiring assets of the Corporation, the rights of the Grantee shall
be as provided in Article 9 of the Plan and any adjustment therein provided
shall be made in accordance with Article 9 of the Plan.

 



 2 

 

 

8.       No Stockholder Rights Prior to Issuance of Shares.

 

(a) The Grantee shall have no rights of a stockholder with respect to the
Restricted Stock Units granted under this Award Agreement.

 

(b) The Grantee shall not be entitled to any cash dividend or Dividend
Equivalents (as defined in the Plan) with respect to the Restricted Stock Units.
Grantee’s stockholder rights arise only after the lapse of the applicable
Restriction Period when the associated Restricted Stock Units are settled in
shares of the Corporation’s Common Stock, commencing on the date on which the
stock certificate is issued (or book entry representing such shares has been
made and such shares have been deposited with the appropriate book-entry
custodian) evidencing the issuance of Common Stock pursuant to this Award
Agreement.

 

9.       No Guarantee of Employment. Nothing contained in this Award Agreement
or in the Plan, nor any action taken by the Corporation or the Committee, shall
conference upon the Grantee any right with respect to continuation of Grantee’s
employment or other service to the Corporation or any Subsidiary, nor interfere
in any way with the right of the Corporation or any Subsidiary to terminate
Grantee’s employment or other service at any time, and if Grantee is an
employee, the Grantee’s employment is and shall remain employment at will,
except as otherwise specifically provided by law or in an employment agreement
between the Grantee and the Corporation.

 

10.       Notices. Every notice relating to this Award Agreement shall be in
writing and if given by mail shall be given by registered or certified mail with
return receipt requested. All notices to the Corporation shall be delivered to
the Secretary of the Corporation at the Corporation's headquarters or addressed
to the Secretary of the Corporation at the Corporation's headquarters. All
notices by the Corporation to the Grantee shall be delivered to the Grantee
personally or addressed to the Grantee at the Grantee’s last residence address
as then contained in the records of the Corporation or such other address as the
Grantee may designate. Either party by notice to the other may designate a
different address to which notices shall be addressed. Any notice given by the
Corporation to the Grantee at the Grantee’s last designated address shall be
effective to bind any other person who shall acquire rights hereunder.

 

11.       Limitation on Obligations. The Corporation’s obligation with respect
to the Restricted Stock Units granted hereunder is limited solely to the
delivery to the Grantee of Common Stock on the date when such shares are due to
be delivered hereunder, and in no way shall the Corporation become obligated to
pay cash in respect of such obligation. This Award Agreement shall not be
secured by any specific assets of the Corporation or any of its Subsidiaries,
nor shall any assets of the Corporation or any of its Subsidiaries be designated
as attributable or allocated to the satisfaction of the Corporation’s
obligations under this Award Agreement. In addition, the Corporation shall not
be liable to the Grantee for damages relating to any delays in issuing the stock
certificates to the Grantee (or Grantee’s designated entities), any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.

 



 3 

 

 

12.       Code Section 409A. This Award and the Restricted Stock Units granted
hereunder are intended to be exempt from, or in compliance with, Code Section
409A, and this Award Agreement is to be construed accordingly.

 

13.       Foreign Law Restrictions. Notwithstanding anything herein to the
contrary, the Corporation’s obligations to deliver Common Stock pursuant to a
Restricted Stock Unit granted hereunder is subject to compliance with the laws,
rules and regulations of any foreign nation applying to the authorization,
issuance or sale of securities, providing of compensation, transfer of
currencies and other matters, as may apply to the Grantee, if a resident of a
foreign nation. To the extent that the Corporation is restricted in accordance
with such foreign laws from delivering shares of Common Stock to the Grantee as
would otherwise be provided for in this Agreement, the Corporation shall be
released from such obligation and shall not be subject to the claims of the
Grantee hereunder with respect hereto.

 

14.       Governing Law. Except to the extent governed by applicable federal
law, the validity, interpretation, construction and performance of this Award
Agreement, shall be governed by the laws of the State of Michigan without regard
to its choice of law rules.

 

15.      Clawback Policy. Any shares of Common Stock issued to Grantee in
settlement of the Restricted Stock Units shall be subject to the Corporation's
recoupment policy, as in effect from time to time, if any, applicable provisions
of this Award Agreement shall be deemed superseded by and subject to the terms
and conditions of such policy from and after the effective date thereof, and
Grantee's consent shall not be required to an amendment to this Award Agreement
that is deemed necessary by the Corporation to ensure compliance with such
policy.

 

15.       Award Agreement Subject to Plan. The Award Agreement shall be subject
to all terms and provisions of the Plan, to the extent applicable to the
Restricted Stock Units granted hereunder. In the event of any conflict between
this Award Agreement and the Plan, the terms of the Plan shall control, it being
understood that variations in this Award Agreement from terms set forth in the
Plan shall not be considered to be in conflict if the Plan permits such
variations.

 

16.       Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

17.       Captions. The captions to the sections and subsections contained in
this Award Agreement are for reference only, do not form a substantive part of
this Award Agreement and shall not restrict or enlarge substantive provisions of
this Award Agreement.

 

18.       Parties in Interest. This Award Agreement shall bind and shall inure
to the benefit of the parties hereto, their respective permitted successors and
assigns.

 

19.       Complete Agreement. This Award Agreement shall constitute the entire
agreement between the parties hereto and shall supersede all proposals, oral or
written, and all other communications between the parties relating to the
subject matter of this Award Agreement.

 

20.       Modifications. The terms of this Award Agreement cannot be modified
except in writing and signed by each of the parties hereto.

 



 4 

 

 

21.       Severability. In the event that any one or more of the provisions of
this Award Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

22.       Payment of Taxes Upon the lapse of each Restriction Period, the
Grantee authorizes the Corporation to withhold a sufficient number of shares
from the vested portion of the Grantee’s Award, with such shares being valued at
Fair Market Value on the date the applicable Restriction Period lapses, to
satisfy the Grantee’s then applicable withholding obligations for income and
employment taxes associated with the then vested portion of the Award. In the
alternative, the Grantee may elect to authorize the Corporation to withhold from
the Grantee’s cash compensation or tender a sufficient amount of cash to the
Corporation to satisfy the Grantee’s income and employment tax withholding
obligations, or a combination of two or more of the aforementioned three
methods. The Corporation is not authorized to withhold more than is necessary to
satisfy the Grantee’s established tax withholding requirements for federal,
state and local obligations in connection with the vesting of any portion of the
Award. Once the tax withholding requirements have been satisfied, the
Corporation shall deliver a stock certificate to the Grantee evidencing the
shares of Common Stock then issued under the Award, adjusted, if applicable, for
shares withheld to satisfy the Grantee’s tax withholding obligations. The
Grantee is hereby advised to seek his or her own tax counsel regarding the
taxation of the grant of Restricted Stock Units made hereunder. The Corporation
and its agents have not and are not providing any tax advice to the Grantee.

 

[Continued on next page.]

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the Corporation has caused the Award to be granted pursuant
to this Award Agreement on the Grant Date.

 

 



  PERCEPTRON, INC.                   By:       Name:     Title:  



 

*************************************************************

 

ACKNOWLEDGEMENT

 

By signing below, the Grantee acknowledges and agrees that:

 

·A copy of the Plan and the Plan’s Prospectus have been made available to the
Grantee;

 

·The Grantee has read and understands and accepts the conditions place on the
Restricted Stock, including the tax withholding requirements; and

 

·If the Grantee does not return a signed copy of this Award Agreement to the
address shown below not later than 30 days after the Grant Date, the Restricted
Stock will be forfeited and the Award Agreement will terminate and be of no
further force or effect.

 

 

Perceptron, Inc.

Attention: President

47827 Halyard Drive

Plymouth, MI 48170

 

 



  GRANTEE                     Printed Name:       Date:      

 

 

 

 

 

 

 

6



 

 